—Order unanimously reversed on the law without costs and motion denied. Memorandum: In support of his motion for a discretionary change of venue, defendant failed to set forth the complete addresses of prospective witnesses and their occupations and to describe the testimony he expected each of those witnesses to provide (see, Zinker v Zinker, 185 AD2d 698; see also, Abbadonza v Brown, 186 AD2d 1011). Thus, it was an improvident exercise of discretion for Supreme Court to grant the motion (see, O’Brien v Vassar Bros. Hosp., 207 AD2d 169, 171-172; see also, Pillittere v Ted & Ann Tours, 244 AD2d 1006). (Appeal from Order of Supreme Court, Steuben County, Scudder, J. — Venue.)
Present — Denman, P. J., Hayes, Balio, Boehm and Fallon, JJ.